DETAILED ACTION
	The replacement figures filed November 10, 2021 have been approved.
	The amendments to the specification filed November 10, 2021 have been approved.
Status of claims: claims 1-19 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 – “relative to vertical” is unclear. Vertical what? “Relative to a vertical axis?” 
Further, claims dependent upon a rejected claim are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2980404 A1 to Chrystele et al. (hereinafter “Chrystele”).
Chrystele disclose a vehicle door assembly, comprising: 
an outer door panel 25 having an inboard surface and an outboard surface with a first handle opening that extends from the inboard surface to the outboard surface; 
an inner door panel 26 having an outer periphery fixed to a corresponding outer periphery of the outer door panel defining a cavity therebetween; 
a door handle assembly 51 fixedly attached to the outer door panel, with at least a portion of the door handle assembly overlaying the inboard surface of the outer door panel within the cavity, an inboard portion of the door handle assembly having a connection structure; 
an upwardly extending bracket 31 within the cavity, the upward extending bracket being inclined by an angle that is between 10 and 30 degrees relative to vertical, an upper end of the upwardly extending bracket being fixed to an upper end of at least one of the inner door panel or the outer door panel and the lower end of the upwardly extending bracket being fixed to a lower end of at least one of the inner door panel or the outer door panel, the upwardly extending bracket being spaced apart from the door handle assembly; (see FIGS. 3a, , 3b, 4) and 
a vibration absorbing member 60 having a first end fixed to the connection structure of the door handle assembly and a second end attached to the upwardly extending bracket at a location spaced apart from the upper and lower ends of the upwardly extending bracket. (claim 1)






[AltContent: textbox (Bottom edge)][AltContent: textbox (Inclined edge)][AltContent: arrow][AltContent: arrow]                                            
    PNG
    media_image1.png
    531
    334
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chrystele, as applied above, in view of US 6019418 to Emerling et al. (hereinafter “Emerling”).
Chrystele fails to disclose wherein the vibration absorbing member is at least partially made of a foam material. Emerling teaches of a vibration absorbing member 150 is at least partially made of a foam material. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Chrystele vibration absorbing member out of foam, as taught by Emerling, in order to assist with acoustical management within the door cavity; thus inhibiting noise transfer in the passenger cabin as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 2)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chrystele, as applied above.
Chrystele discloses wherein the door handle assembly includes a fastener structure that attaches to the first end of the vibration absorbing member, with the second end of the vibration absorbing member being attached to the upwardly extending bracket via a mechanical fastener, but fails to disclose that the fastener structure is a clip structure.  
However, the utility of using a clip structure is commonly used in the art to facilitate engagement and disengagement of two parts. Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the Chrystele door handle assembly to include a clip structure in order to facilitate engagement and disengagement of the door handle assembly with the vibration absorbing member; thus facilitating manufacturing of the vehicle door.
See MPEP 2143). (claim 3)

Allowable Subject Matter
Claims 11-19 are allowed.
Claims 4-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. Applicant contends that the prior art fails to disclose the upwardly extending bracket is not “being inclined by an angle that is between 10 and 30 degrees relative to vertical,” as recited in claim 1.  The examiner respectfully disagrees.
First, the recitation is unclear, as noted in the 35 USC 112 rejection above.  Second and contrary to the applicant’s assertion, the Chrystele upwardly extending bracket 31 is in fact “inclined by an angle that is between 10 and 30 degrees relative to vertical” when the vehicle is parked at an inclined, thus reading on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634